Jenkins, P. J.
1. The petition for certiorari in the instant case having been filed more than thirty days after the trial in the municipal court, it was brought too late to review alleged errors committed on the trial. Long v. Burge, 32 Ga. App. 97 (122 S. E. 716); Louisville & Nashville R. Co. v. Lovelace, 24 Ga. App. 616 (101 S. E. 718).
2. Since the instant petition for certiorari did not set forth the grounds of the motion for new trial in the municipal court, but alleged merely that the judge of the municipal court erred in overruling such motion because the verdict and judgment were not authorized by the evidence, and since the assignment of error upon the verdict and judgment came too late, under the ruling in Reese v. Miller, 33 Ga. App. 442 (126 S. E. 904), the judge of the superior court did not err in dismissing the certiorari. Judgmmt affirmed.

Stephens and Bell, JJ., concur.

Marlin, Martin, Snow & Gillen, for plaintiff in error.
McClellan & Jacobs, contra.